Title: To George Washington from John C. Ogden, 16 January 1793
From: Ogden, John C.
To: Washington, George



Sir
Portsmouth [N.H.] Jany 16th 1793

The rapid decline in the health of that firm patriot, and excellent Soldier Judge Sullivan, will shortly remove him to another world.
With this in expectation, the People of New Hampshire are generaly anxious, as to his Successor. Their eyes and hearts are set upon The Honble Mr Pickering—a Gentleman of known learning and abilities, of stern integrity, and pure morality, A man who has no enemies because he is an universal friend. In

him our country will find more qualities to give dignity and importance to the place of District Judge, than any other man in this State. Mr Livermore alone is his rival. This I say not of my own thought alone, it is the general voice of our citizens. Sensible how much the liberty and happiness of my country men, family and myself, as well as that of posterity depends upon promoting and rewarding virtuous men, I cannot as a citizen and clergyman forbear saying the above. Not that The President of the United States is ignorant of that gentlemans merits—but, that you probably are not possessed of the sentiments of our citizens—this I have learned from a large acquaintance and late extensive circuit through the State.
The People and Legislature were greatly worr[i]ed when Mr Woodbury Langdon, was called to a continental employment, at the time, when he was under an impeachment for neglect of duty. Their hearts for a moment, revolted against the continental government, He sent them an insolent letter. they have since seen him, making a job of his place, by protracting the commissioners business, and frequently returning home. They repeat his equivocal revolution principles at the beginning. his offer to British administration, to assist in reducing the country to its former obedience during the war—His breach of parole with the Commissary in New York—and plots against the property & prosperity of individuals as well as The Church.
It ought ever to be remembred that in New Hampshire, party and family influence have artfully and assiduously endeavoured to secure public emoluments to themselves without in return, extending the more general good. European customs on this head, and the practice of the royal government, have not evaporated from the atmosphere of this Town & State. The Langdon party have had the success to absorbe governmental favors at present from Congress, among themselves. Good policy appears now to dictate, that, others share also. Mr Pickerings appointment, will be as acceptable, as was that of Mr Sullivan. and Your Excellency must be sensible, that nothing was more generaly pleasing, than the appointment of the latter—particulary to members of the late army.
A Clergyman is a citizen, and while he obeys government, and wishes to be extensivly useful, must endeavor to guard the republic.
I have preserved no copy of this—my request is that it may be

destroyed, as soon as it is read. I am Sir with every impression of unalterable reverence and fidelity your obedient servt

John Cosens Ogden

